ON MOTION FOR REHEARING

PER CURIAM.
Appellant’s motion for rehearing is granted and this court’s opinion of July 9, 1999, is withdrawn.
*598On March 17, 1999, the trial court entered an order which dismissed the complaint of plaintiff Sears with prejudice as to defendants Arnold and Atchey, and without prejudice to plaintiffs right to amend its complaint as to defendant Diamond Pest Control. Appellant/plaintiff has appealed that order. However, previously the trial court had denied a request for temporary injunction and the plaintiff appealed that order in this court’s Case No. 98-4715. The nonfinal appeal was pending before this court at the time the order here on appeal was entered. The trial court lacked jurisdiction to enter the partial final judgment of March 17, 1999. See Fla. R.App. P. 9.110(k) and 9.130(f). The order of March 17, 1999, is hereby quashed as having been entered by the trial court in the absence of jurisdiction and as the order here on appeal therefore no longer in effect, this appeal is dismissed.
DISMISSED.
BARFIELD, C.J., KAHN and DAVIS, JJ., CONCUR.